Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 17-18 of claim 1 currently reads “an upper portion thereof and having a plurality of pencil leads are inserted thereinto”.  The corresponding portion of the previous set of claims, filed 24 November 2021 read “the upper portion thereof and having three or more lead grooves formed such that pencil leads are inserted thereinto”. Please ensure that the markings showing changes to the claims accurately reflect the previously presented claims.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  In particular, claim 1, line 23 read “the shoulder 30”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich Cos (KR 20170043817, cited by third party on 31 August 2020) in view of Kudo (US 10492587) and Welschoff (US 7651288).
Regarding claim 1, Rich Cos teaches a multi-pencil type cosmetic container, comprising: a body (100) having a cylindrical cross-sectional structure and including a stepped assembly groove part (at rear of 115) and a stepped coupling part (at rear of 101) respectively formed on an inside and an outside of the upper portion thereof; an upper cap (125), into which the upper portion of the body is inserted and which is coupled to the stepped coupling part on the outside the upper portion of the body; a shoulder (120) coupled by inserting a stepped assembly part (122) at a lower portion thereof into the stepped assembly groove part of the body such that the shoulder and the body rotates with respect to each other while being prevented from separation; a rotating operation body (150) including an upper rod member (151) and a lower rotation part having grooves (154) formed at regular angles on an outer circumference thereof, wherein the lower rotation part carries out rotation operation together with the body by being coupled to a rotating operation part, which is formed at a lower portion of the stepped assembly groove part of the body and has protrusions (115) formed at regular angles on an inner circumference thereof so as to be inserted into the grooves; and a holder (140) including a screw shaft (141) formed at a lower portion thereof and a dish part (142) formed at an upper portion thereof and, wherein the screw shaft is spirally coupled to a spiral part (152) on an inside of the upper rod member of the rotating operation body and the dish part is inserted into the shoulder so as to move up and down such that a plurality of leads (131, 132) can be used while being moved in or out simultaneously, wherein the shoulder includes an upper insertion hole part (121) formed at an upper portion of the shoulder.
Rich Cos does not teach that the dish part has three or more lead grooves formed such that pencil leads are inserted thereinto or that the upper insertion hole part includes three or more lead exit holes formed corresponding to the lead grooves of the dish parts and a plurality of spacers each formed between two adjacent exit holes for maintaining a predetermined distance between the plurality of pencil leads, inclination guide parts are provided facing each other at both sides between the upper and lower insertion hole parts of the shoulder to guide the insertion of the dish part of the holder into the upper insertion hole part, and the upper rod member of the rotating operation body includes a support protrusion formed protruding from the outside of the upper portion thereof to support the upper rod member without lateral movement in the lower insertion hole part.
Kudo teaches a plurality of lead grooves (formed between 4c and 14c) and a shoulder with three or more lead exit holes (1c) formed corresponding to the lead grooves of the dish parts and a plurality of spacers (see annotated Fig. 8 below) each formed between two adjacent exit holes for maintaining a predetermined distance between the plurality of pencil leads.

    PNG
    media_image1.png
    237
    505
    media_image1.png
    Greyscale

Welschoff teaches inclination guide parts (see annotated Fig. 9 below) provided facing each other at both sides between upper and lower insertion hole parts of a shoulder and are capable of guiding the insertion of the dish part of the holder into the upper insertion hole part, and an upper rod member (100) of the rotating operation body includes a support protrusion (120) formed protruding from the outside of the upper portion thereof and is capable of supporting the upper rod member without lateral movement in the lower insertion hole part.

    PNG
    media_image2.png
    172
    618
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the dish part of Rich Cos to have a plurality of lead grooves and modified the upper insertion hole part such that the upper insertion hole part includes three or more lead exit holes formed corresponding to the lead grooves of the dish parts and a plurality of spacers each formed between two adjacent exit holes for maintaining a predetermined distance between pencil leads as taught by Kudo for the purpose of enabling the plurality of leads to be used as a comb (Kudo, col. 9, ll. 6-9).
Furthermore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified the device of Rich Cos such to include inclination guide parts are provided facing each other at both sides between the upper and lower insertion hole parts of the shoulder to guide the insertion of the dish part of the holder into the upper insertion hole part, and the upper rod member of the rotating operation body includes a support protrusion formed protruding from the outside of the upper portion thereof to support the upper rod member without lateral movement in the lower insertion hole part as taught by Welschoff for the purpose of enabling appropriate mutual friction between the shoulder and the rotating operation body (Welschoff, col. 5, ll. 3-6).
Regarding claim 3, the combination of Rich Cos, Kudo and Welschoff teaches a multi-pencil type cosmetic container according to claim 1, wherein the dish part of the holder and the upper insertion hole part of the shoulder, into which the dish part is inserted, are formed in a rectangular cross-sectional structure (Rich Cos, 121) so that the shoulder is guided up and down.
Regarding claim 5, the combination of Rich Cos, Kudo and Welschoff teaches a multi-pencil type cosmetic container according to claim 1, wherein the pencil leads coupled to the lead grooves of the dish part are formed in colors or formulations different from each other (Rich Cos, 131 and 132; see lines 190-196 of the translation provided by the third party on 31 August 2020).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich Cos, Kudo and Welschoff as applied to claim 1 above, and further in view of Sasaki (US 2008/0016706).
Regarding claim 2, the combination of Rich Cos, Kudo and Welschoff teaches a multi-pencil type cosmetic container according to claim 1, wherein the upper insertion hole part and a lower insertion hole part are formed stepwise (Rich Cos, 121, See Figs. 3 and 4) on the inside of the shoulder so that the dish part of the holder is inserted into the upper insertion hole part so as to be guided up and down and the upper rod member of the rotating operation body is inserted into and coupled to the lower insertion hole part, the upper insertion hole part has a holding protrusion (Rich Cos, 121a) formed at the upper portion so as to prevent the separation of the dish part and lead exit holes formed corresponding to the lead grooves of the dish part, but does not teach that the lower insertion hole part has a coupling groove, which is engaged with the stepped outer circumference of the coupling part and a ring-shaped coupling protrusion formed on the lower portion of the upper rod member so as to be rotatably coupled while being prevented from separation.
Sasaki teaches a shoulder with a lower insertion hole part (4c) that has a coupling groove (4f), which is engaged with a stepped outer circumference (5d) of a coupling part (5) and a ring-shaped coupling protrusion (6g) formed on the lower portion of an upper rod member (6x) so as to be rotatably coupled while being prevented from separation.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Rich Cos and Kudo such that the lower insertion hole part has a coupling groove, which is engaged with the stepped outer circumference of the coupling part and a ring-shaped coupling protrusion formed on the lower portion of the upper rod member so as to be rotatably coupled while being prevented from separation as taught by Sasaki for the purpose of detachably engaging the shoulder and rotating operation body with the body (Sasaki, ¶56).

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Welschoff does not teach two inclination guide parts that guide the insertion of the dish part of the holder.
It is first noted that the piston 204 of Welschoff is analogous to the dish part taught by Rich Cos in that both support the cosmetic substance. The inclination guide parts of Welschoff are formed between the circular lower portion 310 and the elliptical upper portion 306 of cartridge 300. As shown in Figs. 9A-9C, the piston 204 is inserted form the lower end of the container and into the upper end. They therefore pass the inclination guide parts, which can help align the piston with the smaller upper portion of the cartridge.
Applicant’s argument that the V-shaped opening 115 of Welschoff does not read on the claimed inclination guide parts is unpersuasive because the V-shaped opening is not a part of the rejection. The V-shaped opening enables support protrusion 120 to flex, but is not cited as reading on any of the claimed elements.
The obviousness rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754